Ludeling, C. J.
This suit is based upon the following promissory note: .
“Parish Sr. Helena, August 26, 1864.
' “Twelve months after date, I promise to pay to Skipwith Durbin, or order, tho sum of sixteen hundred and fifty dollars, to he paid in such money as is current at the time the note becomes due. If not paid when duo, to draw eight per cent, interest till paid, it being for .value'received of Mm. “ G-eorge P. McMichael.”
The defense is, that tho consideration of the note was Confederate money, etc.
The evidence satisfies us that the consideration of the note was Confederate notes loaned to the defendant. According to the settled jurisprudence of this State, the claim can not be enforced by the courts.
It is therefore ordered that the judgment of the district court be reversed, and that there he judgment dismissing the.plaintiff’s demand, with costs in both courts.